FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       April 8, 2008
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                     TENTH CIRCUIT


 MICHAEL PINO and AMY PINO, as
 parents of deceased Nevin Michael
 Pino,

          Plaintiffs - Appellants,                      No. 06-7108
                                                 (D.C. No. 05-CV-502-RAW)
 v.                                                     (E.D. Okla.)

 UNITED STATES OF AMERICA,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before McCONNELL, EBEL, and GORSUCH, Circuit Judges.


      This case is before us following receipt of the Oklahoma Supreme Court’s

answer to the question of state law we certified to it on October 29, 2007. See

Pino v. United States, 507 F.3d 1233 (10th Cir. 2007). That court’s answer

requires us to reverse the district court’s grant of summary judgment in this case

and to remand for further proceedings.




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      As our certification order explains in greater detail, Michael and Amy Pino

appealed to us the district court’s grant of summary judgment in favor of the

United States on their wrongful death claim brought under the Federal Tort

Claims Act, 28 U.S.C. § 1346(b) and 2671, et seq., asking us to certify to the

Oklahoma Supreme Court the following question: As of September 1-2, 2003, did

the Oklahoma Wrongful Death Statute, Okla. Stat. tit. 12, § 1053, afford a cause

of action for the wrongful death of a nonviable, stillborn fetus?

      For reasons explained in our certification order we did so, and the

Oklahoma Supreme Court subsequently answered our certified question in the

affirmative, holding that the state’s wrongful death statute did afford a cause of

action for the wrongful death of a nonviable, stillborn fetus as of September 1-2,

2003. See Pino v. United States, --- P.3d ---, 2008 OK 26, ¶ 24 (Okla. 2008).

The court explained that the Oklahoma legislature’s 2005 amendment to the

wrongful death statute, which expressly allowed claims like the Pinos’, was a

clarification and not a change in the law, and that the existence of a cause of

action before this amendment was “consistent with the purposes of [the wrongful

death statute], our decisions in Evans [v. Olson, 550 P.2d 924 (Okla. 1976)],

Graham [v. Keuchel, 847 P.2d 342 (Okla. 1993)], and Nealis [v. Baird, 996 P.2d

438 (Okla. 1999)], and with Oklahoma public policy.” Id.

      This answer is definitive and dispositive of the Pinos’ summary judgment

appeal. The district court granted summary judgment for the United States

                                         -2-
specifically and only because it held no such cause of action existed under

Oklahoma law as of September 1-2, 2003. D. Ct. Order at 2-3. With the

Oklahoma Supreme Court now having concluded otherwise, we are obliged to

reverse the district court’s grant of summary judgment and remand the case for

further proceedings not inconsistent with this court’s orders or the opinion of the

Oklahoma Supreme Court. So ordered.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -3-